Mr. Justice Dunn delivered the opinion of the court: Upon the petition of the Logan Square Presbyterian Church the board of review of Cook county determined that certain real estate was not liable to taxation, and the clerk of the board made out and forwarded to the Auditor óf Public Accounts a statement of the facts in the case. The Auditor gave notice to the board of review that he objected to its decision and would apply to the Supreme Court, at the April term, igio, for an order to set aside and annul it, and on May .18, igio, filed in this court the certified statement of facts, together with his objections. At the same time the Attorney General filed a brief on behalf of the Auditor. Upon receipt of .the notice from the Auditor the statute required the clerk of the board of review to notify the petitioner thereof. (Hurd’s Stat. igog, sec. 35, p. 1888.) The record contains no evidence that this notice was ever given and no appearance has been entered or brief filed on behalf of the petitioner. The order of submission of the cause will therefore be set aside that the petitioner may have notice of the application. Order of submission set aside.